[Cite as Mahoning Cty. Bar Assn. v. Theisler, 2017-Ohio-4204.]




               MAHONING COUNTY BAR ASSOCIATION v. THEISLER.
       [Cite as Mahoning Cty. Bar Assn. v. Theisler, ___ Ohio St.3d ___,
                                    2017-Ohio-4204.]
       (No. 2009-1541—Submitted June 7, 2017—Decided June 12, 2017.)
                          ON PETITION FOR REINSTATEMENT.
                                ____________________
        {¶ 1} This cause came on for further consideration upon the filing on
August 1, 2016, of a petition for reinstatement by respondent, Charles Walter
Theisler, Attorney Registration No. 0062582. In accordance with Gov.Bar R.
V(25)(E), respondent’s petition for reinstatement was referred to the Board of
Professional Conduct. The board filed its final report in this court on April 10,
2017, recommending that respondent be reinstated to the practice of law in Ohio
and that respondent be required to work with a law-practice monitor appointed by
relator for a period of two years following reinstatement and his return to the active
practice of law to ensure compliance with all aspects of the Rules of Professional
Conduct.     No objections to said final report were filed, and this cause was
considered by the court.
        {¶ 2} Upon consideration thereof, it is ordered by this court that the
petition for reinstatement of respondent is granted and that respondent, Charles
Walter Theisler, last known address in Austintown, Ohio, is reinstated to the
practice of law in Ohio. It is further ordered that in accordance with Gov.Bar R.
V(21), respondent shall serve two years of monitored probation.
        {¶ 3} It is further ordered that on or before 30 days from the date of this
order, relator shall file with the clerk of this court the name of the attorney who will
serve as respondent’s monitor, in accordance with Gov.Bar R. V(21)(A)(3). It is
further ordered that at the end of respondent’s probationary period, relator shall file
                              SUPREME COURT OF OHIO




with the clerk of this court a report indicating whether respondent, during the
probationary period, complied with the terms of the probation.
       {¶ 4} It is further ordered that at the end of the probationary period
respondent may apply for termination of probation as provided in Gov.Bar R.
V(21). It is further ordered that respondent’s probation shall not be terminated until
(1) respondent files an application for termination of probation in compliance with
Gov.Bar R. V(21)(D), (2) respondent complies with this and all other orders issued
by this court, (3) respondent complies with the Rules for the Government of the Bar
of Ohio, (4) relator files with the clerk of this court a report indicating that
respondent has complied with the terms of the probation, and (5) this court orders
that the probation be terminated.
       {¶ 5} It is further ordered by the court that respondent be taxed the costs
of these proceedings in the amount of $872.22, less the deposit of $500.00, for a
total balance due of $372.22 payable, by cashier’s check or money order, by
respondent on or before 90 days from the date of this order. If costs are not paid
on or before 90 days from the date of this order, interest at the rate of 10 percent
per annum will accrue until costs are paid in full. It is further ordered that if costs
are not paid in full on or before 90 days from the date of this order, the matter may
be referred to the Attorney General for collection and respondent may be found in
contempt and suspended until all costs and accrued interest are paid in full. It is
further ordered that respondent is liable for all collections costs pursuant to R.C.
131.02 if the debt is certified to the Attorney General for collection.
       {¶ 6} It is further ordered by the court that within 90 days of the date of
this order, respondent shall reimburse any amounts that have been awarded against
respondent by the Lawyers’ Fund for Client Protection pursuant to Gov.Bar R.
VIII(7)(F). It is further ordered by the court that if after the date of this order, the
Lawyers’ Fund for Client Protection awards any amount against respondent




                                           2
                               January Term, 2017




pursuant to Gov.Bar R. VIII(7)(F), respondent shall reimburse that amount to the
Lawyers’ Fund for Client Protection within 90 days of the notice of such award.
       {¶ 7} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(17)(D)(1) and that publication be
made as provided for in Gov.Bar R. V(17)(D)(2).
       O’CONNOR, C.J., and KENNEDY, FRENCH, O’NEILL, FISCHER, and DEWINE,
JJ., concur.
       O’DONNELL, J., dissents.
                          ________________________




                                          3